MEMORANDUM **
Michael Robert Clary appeals from the 64-month sentence imposed following his guilty-plea conviction for being a felon in *663possession of firearms, in violation of 18 U.S.C. § 922(g)(1), and for making a false statement in connection with the acquisition of firearms, in violation of 18 U.S.C. § 922(a)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Clary contends that the district court presumed that a sentence within the Guidelines range was appropriate in violation of Rita v. United States, — U.S. -, 127 S.Ct. 2456, 2465,168 L.Ed.2d 203 (2007). This contention is belied by the record.
Clary also contends that his sentence is unreasonable because the district court’s discussion of the 18 U.S.C. § 3553(a) factors was inadequate. We conclude that the district court did not procedurally err. See id. at 2469; see also United States v. Carty, 520 F.3d 984, 995-97 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.